UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHARLES E. WASHINGTON,

 

 

Plaintiff,

-against-

20-CV-0911 (VB)

T. FITZPATRICK, CORRECTIONAL
OFFICER; SAIN CLAIR, CORRECTIONAL ORDER OF SERVICE
OFFICER; SERIDAN, SERGEANT; JORDAN,
LIEUTENANT, DISCP. HEARING OFFICER;
SIPPLE, COL., DEP. SUPT. OF SECURITY,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Shawangunk Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants violated his rights while he was
incarcerated in Sullivan Correctional Facility. By order dated March 18, 2020, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.

DISCUSSION

A. Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
_(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis, See 28 U.S.C. § 1915(b)(1).
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued, The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Correctional Officer T. Fitzpatrick,
Correctional Officer K.B. Sain Clair, Sergeant Sheridan, Lieutenant Jordan, and Colonel Sipple
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals
Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The
Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all
the paperwork necessary for the Marshals Service to effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiffs Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

 
service of the complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Correctional Officer T. Fitzpatrick, Correctional Officer K.B. Sain Clair, Sergeant
Sheridan, Lieutenant Jordan, and Colonel Sipple and deliver all documents necessary to effect
service to the U.S. Marshals Service.

Local Civil Rule 33.2 applies to this action. Within 120 days of service of the complaint,
Defendants must serve responses to these standard discovery requests. In their responses,
Defendants must quote each request verbatim.

SO ORDERED.

Dated: March 19, 2020
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 
 

1S AND SERVICE ADDRESSES

Correctional Officer T. Fitzpatrick
Sullivan Correctional Facility

325 Riverside Drive

P.O. Box 116

Fallsburg, New York 12733-0116

Correctional Officer K.B. Sain Clair
Sullivan Correctional Facility

325 Riverside Drive

P.O. Box 116

Fallsburg, New York 12733-0116

Sergeant Sheridan

Sullivan Correctional Facility
325 Riverside Drive

P.O. Box 116

Fallsburg, New York 12733-0116

Lieutenant Jordan

Sullivan Correctional Facility
325 Riverside Drive

P.O. Box 116

Fallsburg, New York 12733-0116

Colonel Sipple

Deputy Superintendent of Security
Sullivan Correctional Facility

325 Riverside Drive

P.O. Box 116

Fallsburg, New York 12733-0116
